CHITTENDEN, J.
Epitomized Opinion
Hardy brought an action against the City of San-dusky to recover damages by reason of a fall upon the sidewalk near the intersection of .two streets. She claimed that the fall was due to the negligence of th city in permitting the sidewalk to be out of repair. The sidewalk was made of flagstones and evidence was introduced to prove that at the junction of two of the flagstones one of them was permitted to be about one and one-half inches above the¡, other. The plaintiff was not a resident of the city and was unfamiliar with the walk. The accident happened in the night season. The trial resulted in a verdict in favor of the plaintiff for $1000 before Common Pleas Judge Williams of Erie county. The city prosecuted error. In sustaining the judgment of the lower court the Court of Appeals held:
1. The verdict was not manifestly against the weight of evidence.
2.As the evidence showed that the defect had existed as long as two years, the question of notice to the city was properly submitted to the jury.
'3. No error was committed in excluding evidence offered by the city as to the number of miles of sidewalk the city was required to maintain and keep in repair, as the city is bound to keep its sidewalks in reasonable repair regardless of the extent of sidewalk improvement within the city.